Case: 13-14101    Date Filed: 08/20/2014   Page: 1 of 2


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 13-14101
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 3:13-cr-00002-TCB-RGV-3

UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

                                       versus

RONALD JABRIEL ROBINSON,

                                                         Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                         ________________________

                                (August 20, 2014)


Before HULL, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:

      Michael H. Saul, appointed counsel for Ronald Jabriel Robinson in this

direct criminal appeal, has moved to withdraw from further representation of the
              Case: 13-14101     Date Filed: 08/20/2014   Page: 2 of 2


appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Robinson’s convictions and total

sentence are AFFIRMED.




                                          2